Case 3:19-cv-00393-JCS Document 1-2 Filed 01/22/19 Page 1 of 5




                    EXHIBIT B
         Case 3:19-cv-00393-JCS Document 1-2 Filed 01/22/19 Page 2 of 5



US Patent US                                                      MIPOW E26
RE41,685                                                          Bluetooth
                                                                  Smart LED Light
                                                                  Bulb

10. A light source
                                                                  The MIPOW
                                                                  E26 Bluetooth
                                                                  Smart LED Light
                                                                  Bulb is a light
                                                                  source.




comprising: an                                                    The opaque
                                                 Optical Cavity
optical cavity;                                                   plastic dome
                                                                  creates an
                                                                  optical cavity.




a plurality of first     Phosphor                                 The bulb has 10
light-emitting         LED that emits                             white LEDs.
                         white light
diodes each of
which is a                                                        Each white LED
phosphor light-                                                   is a phosphor
emitting diode                                                    LED that emits
that emits white                                                  white light.
light,
       Case 3:19-cv-00393-JCS Document 1-2 Filed 01/22/19 Page 3 of 5




each first light-                                             Each first LED is
emitting diode                                                encased in a
comprising a diode                                            light trasmittig
encased in a light-                                           package.
transmitting
package;
                      Light transmitting
                           pckage




a plurality of                                                Each bulb has
second light-                                                 four non-white
emitting diodes                                               LEDs.
each of which emits
non-white light,                                              Each non-white
each second light-                                            LED is encased
emitting diode                                                in a light
comprising a diode                                            transmitting
encased in a light-         Non-white                         package.
                      LED encased in a light
transmitting           transmitting package
package;


wherein the first
and second light-                                             The white, red,
emitting diodes are                                           green, and blue
arranged to emit                                              LEDs are
light into the                                                arranged
optical cavity such                                           geometrically to
that mixing of                                                mix the light
spectral outputs                                              spectral outputs
from the first and                                            within the
second light-                                                 optical cavity.
emitting diodes
occurs in the
optical cavity.
        Case 3:19-cv-00393-JCS Document 1-2 Filed 01/22/19 Page 4 of 5



11. A light source of                                          Each bulb has a
claim 10, further       Green LED                              third LED
comprising at least                                            (green) that has
one third light-                                               a specteral
emitting diode                                                 output different
having a spectral                                              than the first
output different                                               (white) and
from those of the                                              second (red)
first and second                                               LED’s.
light-emitting
diodes.


                                                               Each bulb
12. A light source of     Red LED                              second non-
claim 11, wherein                                              white (red) LED
the spectral output                                            encased in a
of the second light-                                           light
emitting diodes is a                                           transmitting
red output.                                                    package.




                                                               Each bulb has a
13. A light source of   Green LED                              third (green)
claim 11, wherein                                              LED encased in a
the spectral output                                            light
65 of the third                                                transmitting
light-emitting diode                                           package.
is a green output.
        Case 3:19-cv-00393-JCS Document 1-2 Filed 01/22/19 Page 5 of 5




                        Blue LED
                                                               Each bulb has a
14. A light source of                                          fourth (blue)
claim 13, further                                              LED encased in a
comprising at least                                            light
one fourth light-                                              transmitting
emitting diode                                                 package.
having a blue
output.
